Title: To James Madison from William C. C. Claiborne, 15 October 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 15 October 1805, New Orleans. “During my late Illness at Natchez I receivd your private Letter of the 20th July [not found], and I immediatly transmitted by a safe conveyance to Mr: Duplantier, the Packet which you committed to my care.
          “I am inclined to think, that the Land near this City, which has been mentioned to Genl. Lafayette, is not in a situation to be located; There is indeed, some dispute as to the Title, but it is supposed that the present Claimant, Mr: Marigney, will maintain his claim to the grater portion of the Tract; and indeed were it otherwise, a location for the General, could not be made under the Act of Congress, since there is not 1000 Acres in the Tract.
          “I am in the expectation of seeing Mr. Duplantier in a few days, and will again consult with him the means, of best promoting ‘the Interest of A Man who enjoys by so good a Title, the affections of this Country.’”
        